Whitfield, C. J.
(after stating the facts).- — The fourth paragraph of the return is an express admission of the allegation of the alternative writ that the respondent has discontinued some of its regular trains carrying passengers and running wholly within this State, without previously making application to the Railroad Commissioners for their consent thereto. Subsequent averments of this paragraph of the return that the Commissioners had consented to and acquiesced in the withdrawal of such trains, thus conclusively demonstrating that in the exercise by the respondent of its initial discretion no abuse was committed, and that whenever respondent has discontinued a train it had been approved by the Commissioners, may be disregarded since they are not responsive to the alternative writ: The writ does not undertake to redress past acts but only to require the respondent to make application for the consent of the Commissioners whenever in the future the discontinuance of a regular train carrying passengers wholly within this State is contemplated by the respondent in the exercise of its initial discretion in the operation of its railroads in this State. The sufficiency of the return may be determined on the motion for a peremptory writ.
In the former opinion, it was held that “the provision of Rule 12 is sought to be enforced is not an attempted exercise of arbitrary control and management of the respondent’s railroad in rendering the public service; nor *807does it unduly interfere with the initial discretion of the railroad officials in the operation of trains. It is merely a regulation in aid of lawful efficient supervision within the authority and duty of the Commissioners; and the provision is apparently reasonable. While the initial discretion as to the operation of trains is in those charged with the management of the railroad operations, such discretion is subject to lawful governmental regulation.” This holding was made with a full appreciation of the terms of the statutes of the State including section 2803 of the General Statutes of 1906, which provides that “every railroad and canal, company shall be empowered * * * to regulate the time and manner in which passengers and property shall be transported,” as well as section 2893 of the General Statutes of 1906, which latter section does not limit the authority of the Commissioners to connections at junction points. Any other conclusion would be to subvert the manifest legislative intent in enacting the general and special provisions referred to in the previous opinion, in recognition of the express mandate of the constitution that “the legislature invested with full power to pass laws for the correction of abuses and to prevent unjust discrimination and excessive charges by persons and corporations engaged as common carriers in transporting persons and property, or perfoming other service of a public nature.”
The difficulty of making a specific enumeration of all such powers as the legislature may intend to confer upon Railroad Commissioners for the regulation of common carriers in the interest of the public welfare, renders it necessary to confer some power in general terms; and general powers given are intended to confer other powers than those specifically enumerated. State v. Atlantic *808Coast Line R. Co., 56 Fla. 617, text 645, 47 South. Rep. 969.
As decided in the former opinion, it is within the statutory authority of the Railroad Commissioners in the discharge of their lawful duties of supervision to require the respondent to make application for consent before discontinuing a regular train carrying passengers wholly within this State, and that the enforcement of such a regulation in a lawful manner will not deprive the respondents of any constitutional right. The application for consent offers an opportunity for a useful discussion between the railroad officials and the Commissioners of the conditions that suggest the discontinuance of a train, tending to prevent arbitrary action and to secure governmental recognition of the discontinuance of a train in which the traveling public have an interest.
Relief against an unreasonable and unjust requirement by the Commissioners that a train be not discontinued, may be had in due course of law; and an unlawful refusal or failure of the respondent to comply with a lawful requirement may also be redressed in the manner prescribed by law for that purpose.
The suggestion that the information necessary to the determination of the question whether a train should-be discontinued is not accessible to the Commissioners except through the respondent, does not relieve the Commissioners of the duty to supervise and regulate the operation of trains; nor does it deprive them of any authority they have to acquire the information in the way provided by law.
The duty here inforced is not an unlawful burden upon or a regulation of interstate commerce, since it is in terms confined to intrastate service; and its effect, if any, upon interstate commerce is merely indirect, incidental and *809immaterial. State v. Atlantic Coast Line Ry. 56 Fla. 617, text 663, 47 South. Rep. 969; Southern Ry. Co. v. Atlanta Sand & Supply Co., 135 Ga. 35, 68 S. E. Rep. 807 and authorities cited.
It being clear that the particular regulation here enforced is not management and control of the respondent’s railroad operations, but that it is lawful supervision and regulation, no testimony upon the subject is required.
This proceeding -is to enforce as required by law an order of'the Railroad Commissioners, who have full statutory powers of direct supervision and regulation of the initial discretion vested in the railroad company for the operation of the railroad; and it is not a case in which the court is asked to substitute its discretion for that of
the respondent in the operation of trains.
The return is insufficient, and a peremptory writ of mandamus will issue when requested in due course.
Shackleford and Cockrell, J. J., concur;
Taylor, Hocker and Parki-iill, J. J., concur in the opinion.